Case 19-01230-SMG   Doc 36-5   Filed 12/17/19   Page 1 of 2




                    EXHIBIT 5
                                 Case 19-01230-SMG              Doc 36-5   Filed 12/17/19       Page 2Rockin'
                                                                                                      of 2 Jump - Fort Lauderdale
                                                                                                                    5300 Powerline Road
                                                                                                              Fort Lauderdale, FL 33309
                                                                                                                        P: 954-656-1241




                                                                                                                           INVOICE
              Event #: 7,837                                                  Phone Number: (954) 491-6265
          Event Type: Custom Event                                               Fax Number:
          Event Date: 1/11/2020                                                       Bill To: Xtreme Action Park
        Organization: Behar, Gregg                                                             5300
               E-mail: gregg@xtremeactionpark.com                                              Powerline RD
             Jumpers: 140                                                                      Fort lauderdale, FL 33309

                                                                 Areas Used
                                       Description                                   Time
                                       OPEN JUMP                              11:00 am - 1:00 pm
                                       OPEN JUMP                               1:00 pm - 2:00 pm

                                                              Items Purchased
                                        Qty   Description                                         Amount
                                          1   Group Sales Jump                                     $0.00
                                        140   120 Min Jump Time (Groups)                       $3,360.00
                                        140   60 Min Jump Time (Groups)                        $1,680.00
                                        200   Socks                                              $600.00


   Notes: VS 10/11
   Xtreme Lockout event. 3 hour facility rental with socks. Amount for socks may change depending on the amount of
   jumpers.

                                     Payments                                                         Event Total
   Rec #            Date Paid              Amount Description                                   Item Total:                   $5,640.00
   235382           10/30/2019           $2,397.00 Check
                                                                                               - Discounts:                    $846.00

                                                                                               Event Total:                   $4794.00
                                                                                               - Payments:                    $2,397.00
                                                                                                Total Due:                    $2,397.00




Printed on 12/16/2019 at 6:24:38PM
